The appellant, Bud Smith, was indicted, tried and ■convicted for rape, and sentenced to the penitentiary f'or ten years.
It appears from the transcript that the hill of exception® was not signed 'by the presiding judge within the time fixed by the order of the court within which it might be signed.
On the appeal from the judgment of conviction, a motion was made in this court to strike the bill of exceptions from the transcript on the ground that it was-not signed within the time fixed by the order of .the court. This motion was granted by the court.
The judgment .of conviction is affirmed.
Opinion by
Haralson, J.